


Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT FACILITY AGREEMENT

 

Reference is made to the Credit Facility Agreement dated as of August 30, 2006
by and between TechTarget, Inc., a Delaware Corporation (the “Borrower”) and
Citizens Bank of Massachusetts now known as RBS Citizens, National Association,
its successor by merger (the “Bank”), which Credit Facility Agreement, as
amended by First Amendment to Credit Facility Agreement dated August 30, 2007,
is referred to herein as the “Credit Agreement.” Capitalized terms used in this
Amendment and not otherwise defined herein shall bear the same respective
definitions as set forth in the Credit Agreement.

 

WHEREAS, the parties desire to effect certain changes to the terms of the Credit
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
which is hereby acknowledged, the parties to the Credit Agreement hereby agree
as follows:

 

1.  Section 1, entitled “Definitions” is hereby amended by adding the following
definition to be inserted into proper alphabetical order:

 

“Assets under Management and Deposits” means the sum of (a) Borrower’s assets
under management with the Bank or its affiliates including the Bank’s Wealth
Management group plus (b) demand deposit accounts, certificates of deposit,
money market accounts and savings accounts of Borrower held by the Bank or the
Bank’s affiliates, as averaged over the period of each calendar quarter
commencing with the quarter commencing October 1, 2008 to determine a daily
average.”

 

2.  Section 2.2 entitled “Interest Generally” is amended by deleting the
following sentence and substituting therefor the following two sentence:

 

Deleted Sentence: “Fees for Letters of Credit will be one and one-half (1.5%)
percent per annum of the issuance amount, payable annually in advance.”

 

Substituted Provisions: “Fees for Letters of Credit will be at the rate of one
percent per annum of the issuance amount, payable quarterly in advance, if
Assets Under Management and Deposits for the immediately preceding calendar
quarter are more than $45,000,000, and otherwise will be one and one-half (1.5%)
percent per annum of the issuance amount. Letter of Credit fees will be adjusted
quarterly to reflect Assets Under Management and Deposits for the immediately
preceding calendar quarter.”

 

3.  Section 2.10 is hereby amended by deleting the existing provisions thereof
and substituting therefor the following:

 

“2.10 Unused Line Fee. The Borrower hereby agrees to pay the Bank a fully earned
and non-refundable unused line fee at the applicable per annum rate as set

 

--------------------------------------------------------------------------------


 

forth in the following tables as applied to the difference between
(i) $20,000,000 and (ii) the outstanding principal amount of the sum of the
Advances and Letters of Credit outstanding, which fee shall accrue and be
charged to and paid by Borrower on a quarterly basis in arrears. Such rate shall
be measured by the ratio of Total Funded Debt to EBITDA for the preceding four
fiscal quarters of the Borrower:

 

“If Assets Under Management and Deposits for the immediately preceding calendar
quarter are more than $45,000,000, the following table applies:

 

Unused Pricing Grid A

 

 

Level

 

Ratio

 

Per Annum Unused Line Fee
Rate

 

 

I

 

Equal to or greater than 2.0:1

 

0.30

%

 

II

 

Less than 2.0:1 but greater than or equal to 1.0:1

 

0.25

%

 

III

 

Less than 1.0:1

 

0.20

%

 

In all other cases, the following table applies:

 

Unused Pricing Grid B

 

 

Level

 

Ratio

 

Per Annum Unused Line Fee
Rate

 

 

I

 

Equal to or greater than 2.0:1

 

0.35

%

 

II

 

Less than 2.0:1 but greater than or equal to 1.0:1

 

0.30

%

 

III

 

Less than 1.0:1

 

0.25

%

 

4.                                      Borrower represents and warrants to the
Lender that (i) no Defaults or Events of Default have occurred that are
continuing; (ii) Borrower has complied with all the covenants and agreements
contained in the Loan Documents (as defined in the Credit Agreement) in all
material respects; (iii) the representations and warranties of Borrower
contained in the Loan Documents are true and correct in all material respects as
of the date hereof; and (iv) this Amendment and all other documents relating to
this Amendment delivered this date to the Lender have been authorized by all
necessary actions on the part of the Borrower.

 

5.                                      The Borrower agrees to deliver to the
Lender such other documents relating to this Amendment as the Lender may
reasonably require, all in form and substance reasonably satisfactory to the
Lender.

 

6.                                      This Amendment may be executed in one or
more counterparts, each of which when so executed and delivered shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.

 

2

--------------------------------------------------------------------------------


 

7.                                      Upon and after the date of this
Amendment, all references to the Credit Agreement in any Loan Document, shall
mean the Credit Agreement as affected by this Amendment. Except as expressly
provided in this Amendment, the execution and delivery of this Amendment does
not and will not amend, modify or supplement any provision of, or constitute a
consent to or a waiver of any noncompliance with the provisions of the Credit
Agreement, except as specifically set forth herein, and except as specifically
provided in this Amendment, the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with the respective terms
thereof.

 

Executed as of the 18 day of December, 2008.

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ William M. Clossey

 

 

William M. Clossey, Vice President

 

 

 

 

 

 

 

TECHTARGET, INC.

 

 

 

 

 

 

 

By:

/s/ Eric Sockol

 

3

--------------------------------------------------------------------------------

 
